Citation Nr: 0706349	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  92-23 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 
percent for bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to 
September 1991, with prior periods of active duty for 
training and inactive duty training.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

This case was remanded for due process concerns in October 
1994, September 1999, August 2005, and May 2006.  It has been 
returned to the Board for further appellate review.

In September 2006, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the RO in Cleveland, Ohio.  
A transcript of the hearing is of record.  

The record reflects that the veteran submitted additional 
evidence to the Board accompanied by a waiver of initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  
 
The veteran's DD-214 reflects that he was ordered to active 
duty as a military police officer for Operation Desert 
Shield/Desert Storm.  At his September 2006 personal hearing, 
the veteran testified to stressors related to his duties in 
Saudi Arabia, including guarding prisoners of war and 
accompanying medical units near Kuwait City.  According to 
his testimony, the veteran was assigned to the 225 MP Company 
and was later transferred to the 201 medical unit.  The 
veteran's testimony also indicates that he carried an M45 
pistol and had to fire his M60 machine gun at the enemy while 
stationed in Southwest Asia.  In addition, the veteran 
submitted a statement in November 2005 indicating that his 
company was in Kuwait City during a few of the fire fights.  
Thus far, no attempts have been made to verify the veteran's 
reported stressors.  Therefore, the Board believes a remand 
for further development is warranted.

Furthermore, the Board believes a remand is in order to 
determine the severity of the veteran's bronchial asthma.  
The veteran has stated that he must take numerous 
medications, including inhalers, on a daily basis and should 
therefore be granted a rating in excess of 10 percent.  The 
most recent VA examination report is from October 1998.  
Moreover, the extent to which the veteran relies on 
medications for relief is unclear.  Accordingly, the Board 
believes a re-examination to determine the current severity 
of the veteran's service-connected bronchial asthma is 
warranted.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO must once again request from 
the veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran must be asked to provide specific 
details of the claimed stressful events he 
experienced during service, such as dates 
(within a 60-day period), places, detailed 
descriptions of events, and any other 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, or units of 
assignment.  

The veteran must be advised that this 
information is vitally necessary to obtain 
supportive evidence of the stressful 
events he claims to have experienced, and 
he must be asked to be as specific as 
possible because without such details an 
adequate search for verifying information 
cannot be conducted.  He must also be 
advised to submit any verifying 
information that he can regarding the 
stressors he claims to have experienced in 
service, such as statements of fellow 
service members.  He must be further 
advised that failure to respond may result 
in adverse action.

2.  The appellant should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to his claim.  
After obtaining any necessary 
authorization from the appellant, the RO 
must obtain any outstanding medical 
records and associate them with the claims 
file.  If these records do not exist or 
cannot otherwise be obtained, that fact 
should be noted in the claims file.

3.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request the veteran's service personnel 
records.  

4.  The RO should then take any 
appropriate action to verify the claimed 
stressors, to include consultation with 
the United States Armed and Joint Services 
Records Research Center (JSRRC), in light 
of any additional information that the 
veteran submits.  The RO should provide 
JSRRC with the veteran's claims file and a 
description of the veteran's alleged 
stressors with the request for 
verification.

4.  If, and only if, the RO obtains 
evidence to corroborate an in-service 
stressor, the RO should make arrangements 
with the appropriate VA medical facility 
for the appellant to be afforded a VA 
psychiatric examination to determine the 
nature, extent, and etiology of any 
psychiatric disorder, including PTSD, that 
he may have.  The claims folder must be 
made available to the examiner for review 
and all necessary testing should be 
accomplished.  The clinical history and 
all pertinent psychiatric pathology should 
be noted in the report of the examination.  

If PTSD is diagnosed, the examiner should 
specify which stressor or stressors were 
used as the basis for the diagnosis, 
whether the stressors found to be 
established by the record were sufficient 
to produce a diagnosis of PTSD, and 
whether there is a link between current 
symptomatology and any in-service stressor 
found to be established by the record.  
The examiner should opine whether it is at 
least as likely as not that any current 
psychiatric disorder had its onset during 
the appellant's active service.

5.  The RO should schedule the veteran for 
a VA pulmonary examination.  The claims 
folders should be made available to the 
examiner for review in conjunction with 
the testing.  All necessary tests, 
including pulmonary function tests (PFTs), 
for evaluating bronchial asthma, should be 
conducted and recorded in the appropriate 
manner for rating purposes, to include the 
percentage of predicted value of FEV-1 and 
the percentage of predicted value of FEV-
1/FVC.  The examiner is also requested to 
indicate if the veteran has more than one 
attack weekly with episodes of respiratory 
failure, requires monthly visits to 
physicians for required care of 
exacerbations, or daily or intermittent 
(at least 3 times per year) courses of 
systemic (oral or parenteral) 
corticosteroids or immunosuppressive 
medications.  The examiner should set 
forth all examination findings, along with 
the complete rationale for the conclusions 
reached (to include, as appropriate, 
citation to specific evidence of record), 
in a typewritten report.

6.  The RO must notify the appellant that 
it is his responsibility to report for the 
above noted examinations and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for an 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

7.  After the above has been completed, 
the RO must readjudicate the issues on 
appeal.  If an issue on appeal continues 
to be denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



